Citation Nr: 9915200	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-00 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for burns to both lower 
extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1979 to May 1981.  The 
veteran was a member of the California Army National Guard 
from March 1989 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The undisputed evidence is that the veteran sustained burns 
to both lower extremities at his place of employment and was 
not proceeding directly to a period of active duty, active 
duty for training, or inactive duty training.  


CONCLUSION OF LAW

The claim to service connection for burns to the lower 
extremities lacks legal merit.  38 U.S.C.A. §§ 101(24), 1131 
(West 1991); 38 C.F.R. § 3.6(e) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints, findings, or treatment for burns to both lower 
extremities.  

Army National Guard records show that the veteran was 
enlisted from March 1989 to March 1990.  

An initial consultation report from Sherman Oaks Community 
Hospital dated in April 1989 shows that the veteran shows 
that the veteran was "working in his usual occupation on 
4/14/89" when he sustained deep second and third degree 
burns  involving both lower extremities, as well as the right 
hand.  

Hospitalization records elaborate that the incident wherein 
the veteran received the burns to both his lower extremities 
occurred on April 14, 1989 at two o'clock while he was 
working at his place of employment.  

In a statement dated in April 1990, Michel Brones, M.D., 
again reported that the veteran sustained deep second and 
third degree burns on both lower extremities and the right 
hand while working in his usual occupation on April 14, 1989.

Records dated from April 1994 to November 1995, from a 
private insurance company indicate that the veteran had made 
a claim for workers compensation benefits as a result of his 
April 1989 injury and had undergone vocational 
rehabilitation.  

In his claim for VA benefits received in April 1997, the 
veteran indicated that he had claimed entitlement to workers 
compensation benefits.  

In a statement from the Department of the Army (California 
National Guard) dated in March 1998, it was reported that 
there was no documentation in the veteran's file to show his 
particular unit's past training schedule.  

During the veteran's March 1998 personal hearing he testified 
that the accident which resulted in his severe burns occurred 
while he was en route to a scheduled weekend drill duty with 
the California Army National Guard.  He testified that the 
accident occurred on April 14, 1989 and the following day he 
was to report to Camp Roberts near San Luis Obispo, 
California.  The veteran reported that while en route to Camp 
Roberts, he stopped at his place of employment.  There, he 
sustained second and third degree burns when he went outside 
of the store where he worked and attempted to extinguish a 
fire near a gasoline pump.  The veteran testified that orders 
were not prepared for weekend drills.  He also testified that 
his unit had been disbanded.  His spouse testified, without 
elaboration, that the veteran was en route to a scheduled 
weekend drill when he sustained his burn injuries.  


Pertinent Law and Regulations

Service connection will be granted for any disease or injury 
incurred in or aggravated by active military naval or air 
service whether in wartime or in peacetime.  38 U.S.C.A. § 
1131 (West 1991).  The term "active military, naval or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from 
injury incurred in line of duty.  38 U.S.C.A. § 101(24) (West 
1991).  

Under the provisions of 38 C.F.R. § 3.6(e) any individual 
who, when authorized or required by competent authority, 
assumes an obligation to perform active duty for training or 
inactive duty training; and who is disabled or dies from an 
injury incurred while proceeding directly to or returning 
directly from such active duty for training or inactive duty 
training, shall be deemed to have been on active duty for 
training or inactive duty training, as the case may be.  38 
C.F.R. § 3.6 (1998).  VA will determine whether such 
individual  was so authorized or required to perform such 
duty, and whether the individual was disabled from injury so 
incurred.  In making such determination, there shall taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for such duty; method of travel 
performed; the itinerary, and the immediate cause of 
disability.  In making a claim under this provision, the 
burden of proof is upon the veteran.


Analysis

The veteran contends that he sustained burns to both his 
lower extremities while enroute to a scheduled weekend drill.  
While VA has not been able to determine whether the veteran 
was scheduled for duty proximate to the time of the injuries, 
the undisputed evidence is that the burns were sustained at 
his usual place of employment.

The Board is unable to conclude that the veteran's on the job 
injury qualifies as an injury sustained while en route to a 
period of training.  First, the medical reports repeatedly 
show that the veteran was working in his usual occupation as 
a sales clerk at a convenience store when the injuries 
occurred.  These records belie a finding that he was en route 
to a period of training.

Second, other evidence of record, including vocational 
rehabilitation plan and legal correspondence, show that the 
accident was considered to be an industrial accident, and in 
fact gave rise  to a workers' compensation claim.  Third, the 
record shows that the veteran's injuries were sustained at 
approximately two o'clock in the afternoon on April 14, 1989, 
whereas he has testified that he was not required to arrive 
at his place of training until approximately seven o'clock in 
the morning of the following day.

Finally, and perhaps most importantly, the veteran testified 
that while enroute to Camp Roberts he stopped off at his 
place of employment.  The veteran has not offered a detailed 
explanation of what he means by this testimony.  However, it 
is clear that he considered himself to be at work with his 
private employer when the injuries were sustained.  His claim 
for workers compensation shows that he considered the 
injuries to have been sustained while at work.  The veteran, 
presumably supplied the history reported in the private 
medical records.  As noted above, that history was to the 
effect that his injuries were sustained on the job.

The criteria for travel status is very specific in that it 
requires that the individual be proceeding directly to or 
returning directly from an authorized assignment of active or 
inactive duty for training.  The veteran's testimony is that 
he was not proceeding directly to training but had made a 
detour to his place of employment.  His injuries therefore, 
were not incurred while directly proceeding to an authorized 
assignment. 

The evidence in this case is in dispute only to the extent 
that there is some conflict as to whether the veteran was 
engaged in his usual employment when he sustained his 
injuries, or had merely stopped at his place of employment 
while en route to training.  Even if the veteran's testimony 
were accepted by the Board, he would not be eligible for 
service connection for the burn injuries sustained in April 
1989.  By his own testimony, he was not proceeding directly 
to a period of training.  His spouse has also testified that 
the veteran was en route to a period of training; however, 
her testimony does not contradict the report of the veteran, 
and others, that his injury was sustained at his place of 
employment.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a 
claim upon which relief can be granted").  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Giancaterino v. Brown, 
7 Vet. App. 555, 561 (1995) (construing Sabonis, supra). 

In his informal hearing presentation, the veteran's 
representative argues that the claim should be remanded to 
seek additional information from the Adjutant General of the 
California Army National Guard.  In view of the foregoing 
discussion, response from Department of the Army, California 
Army National Guard, and the veteran's testimony that his 
unit has since disbanded, the Board finds this request 
futile.  The adjutant general has already reported that 
pertinent records are unavailable.  Moreover, even if records 
could be obtained showing that the vetera was scheduled for 
duty on the weekend of his accident,  the undisputed evidence 
shows that his injuries were not sustained while directly en 
route to that period of training.  In other words, the 
additional records could not serve to change the Board's 
decision.  

ORDER

Service connection for burns to both lower extremities is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

